Citation Nr: 9914468	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which continued the 30 
percent evaluation assigned for the veteran's schizophrenia, 
paranoid type.  The Board remanded this case to the RO for 
further development in April 1998, and the case has since 
been returned to the Board.  While in remand status, this 
case was transferred to the Jackson, Mississippi VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's schizophrenia, paranoid type, is productive 
of auditory hallucinations, some violent behavior, and 
thoughts of causing harm to himself and others; the degree of 
impairment resulting from this disability is more 
appropriately described as considerable than as definite.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for 
schizophrenia, paranoid type, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9203 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In an August 1981 rating decision, the Chicago VARO granted 
service connection for schizophrenia, undifferentiated type, 
in view of in-service evidence and a July 1981 VA examination 
report showing that diagnosis.  A 10 percent evaluation was 
assigned, effective from April 1981.  The Chicago VARO 
increased this evaluation to 30 percent, effective April 
1981, in an April 1983 rating action in light of the results 
of a February 1983 VA examination, which revealed 
hallucinations and suicidal ideation.  However, in light of 
an October 1985 medical statement from the State of Illinois 
Department of Corrections, which showed no current 
psychiatric symptomatology, the Chicago VARO reduced this 
evaluation to zero percent, effective March 1985, in a 
November 1985 rating action.  This evaluation was 
subsequently increased to 10 percent, effective December 
1988, in an April 1989 rating decision following a January 
1989 VA examination.  Subsequently, in a December 1990 
decision, the Board increased this evaluation to 30 percent, 
and, in a January 1991 rating decision, the Chicago VARO 
effectuated this evaluation as of January 1991.

A report of VA hospitalization, dated in January 1996, 
reflects treatment for paranoid schizophrenia, depression, 
and substance abuse.  The veteran was noted to have been 
doing well in a Dual Diagnosis Treatment Program, but he was 
released irregularly due to a urine test that was positive 
for drug use.  The Axis I diagnoses were polysubstance abuse 
dependence and a history of paranoid schizophrenia, and a 
Global Assessment of Functioning (GAF) score of 70 was 
assigned.

The veteran was hospitalized at Greenwood Leflore Hospital in 
Greenwood, Mississippi in February and March of 1996.  Upon 
admission, the veteran reported auditory hallucinations, 
feelings of depression, and thoughts of suicide.  The veteran 
required a parenteral administration of Ativan on a few 
occasions because he was agitated and "somewhat violent at 
times."  Insomnia was also noted, but this subsided 
following treatment with Paxil.  The veteran was noted to 
have been stabilizing "quite nicely," but, upon discharge, 
his long-term prognosis was noted to remain uncertain.  The 
pertinent discharge diagnosis was undifferentiated 
schizophrenia, with associated depression and suicidal 
ideation.  

In May 1996, the veteran was admitted to the emergency room 
at Greenwood Leflore Hospital with reports of hearing voices 
and wanting to harm himself and other people.  He also 
reported drinking alcohol and smoking crack cocaine two days 
earlier.  The pertinent impressions were suicidal and 
homicidal ideations and a history of schizophrenia.  

Subsequently, in May 1996, the veteran was transferred to a 
VA facility with reports of auditory hallucinations and heavy 
alcohol use.  A mental status examination revealed coherent 
and normal speech, a sad mood with appropriate affect, a 
normal thought process, and no looseness of associations.  
The veteran reported no suicidal or homicidal ideations at 
that time.  However, he did report auditory hallucinations, 
with voices telling him to harm himself.  No visual 
hallucinations were noted.  The veteran was alert and 
oriented to person, place, time, and situation.  His memory 
and judgment were shown to be intact, and he had good insight 
as to his psychological and substance abuse problems.  During 
the hospitalization, the veteran was started on a 
detoxification program, and he reported that his "voices" 
gradually diminished.  However, he was noted to be 
"missing" from his hospital ward at one point during the 
hospitalization and, as such, was discharged as irregular.

Following the Board's April 1998 remand, the veteran was 
scheduled for a psychiatric examination in August 1998, but 
he failed to appear for this examination.  In September 1998, 
the RO sent a letter to the veteran's latest address of 
record informing him that he had 60 days in which to 
reschedule the examination, but no response was received from 
the veteran.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
schizophrenia, paranoid type, formerly set forth in 38 C.F.R. 
§§ 4.125-4.132 (1996).  The new criteria has been 
redesignated as 38 C.F.R. §§ 4.125-4.130 (1998).  See 61 Fed. 
Reg. 52695-52702 (1996).  Generally, where the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55, 57 (1998), the United States Court of Appeals for 
Veterans Claims (Court) (previously named the United States 
Court of Veterans Appeals) noted that, where compensation is 
awarded or increased "'pursuant to any Act or administrative 
issue, the effective date of such an award or increase ... 
shall not be earlier than the effective date of the Act or 
administrative issue.'"  See 38 U.S.C.A. § 5110(g) (West 
1991).  As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  Accordingly, the 
revised criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998) are for application only for the period beginning on 
November 7, 1996.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996), in effect through November 6, 1996, a 30 percent 
disability evaluation was warranted for schizophrenia, 
paranoid type, productive of definite impairment of social 
and industrial adaptability.  In a precedent opinion dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 percent disability 
evaluation was warranted for considerable impairment of 
social and industrial adaptability.  A 70 percent disability 
evaluation was in order for symptomatology producing severe 
impairment of social and industrial adaptability. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9203 (1998), 
effective from November 7, 1996, schizophrenia, paranoid 
type, which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  A 50 percent disability evaluation 
encompasses schizophrenia, paranoid type, manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for schizophrenia, paranoid type, manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

In this case, the Board observes initially that the veteran 
was assigned a GAF score of 70 in a January 1996 VA hospital 
report; under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), such a score signifies some mild symptoms 
(e.g., a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A review of the veteran's 
subsequent hospital reports, however, suggests increased 
impairment resulting from the veteran's paranoid 
schizophrenia.  All of the subsequent hospital records 
indicate that the veteran suffered from auditory 
hallucinations, and the report from his February and March 
1996 hospitalization at Greenwood Leflore Hospital indicates 
that treatment with a sedative was required because of the 
veteran's agitation and his sometimes violent behavior.  The 
Board observes that this hospital report also indicates 
suicidal ideation; while he denied suicidal ideation when 
hospitalized at a VA facility in May 1996, he did report that 
the "voices" in his head were telling him to harm himself 
and others.  

In reviewing this evidence, the Board finds that, in light of 
the prior criteria of Diagnostic Code 9203, there is a 
question as to whether veteran's impairment from paranoid 
schizophrenia is more appropriately characterized as definite 
or considerable in degree, particularly in light of the 
veteran's auditory hallucinations and his thoughts of harming 
himself and others.  In this regard, the Board would point 
out that the veteran's examiners have not differentiated the 
impairment resulting from paranoid schizophrenia from any 
impairment resulting from his noted substance abuse; as such 
and in the absence of evidence to the contrary, the Board has 
considered all of the noted impairment to be secondary to his 
service-connected paranoid schizophrenia.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the appellant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  As such, and 
resolving any doubt in the veteran's favor, the Board finds 
that a 50 percent evaluation under the prior criteria of 
Diagnostic Code 9203 is warranted for the veteran's 
schizophrenia, paranoid type.

The Board has also considered whether an evaluation in excess 
of 50 percent is warranted for the veteran's disability.  
However, in the absence of evidence of either symptoms other 
than those described above or a medical opinion addressing 
the degree of social and industrial impairment resulting from 
this disability, the Board does not find that the impairment 
resulting from the veteran's schizophrenia, paranoid type, is 
more than considerable in degree.  The Board observes that 
the veteran was scheduled for a VA examination in August 
1998, in accord with the Board's remand instructions, but he 
failed to appear for that examination.  In this regard, the 
Board would point out that, if a veteran wishes help in 
developing a claim, he cannot passively wait for it in those 
circumstances where he may or should be able to help in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board further notes that the RO 
subsequently sent a follow-up letter to the veteran at his 
latest address of record, but no response was received from 
the veteran.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (the law requires only that the VA mail a notice to 
the latest address of record and then presumes the regularity 
of the administrative process "in the absence of clear 
evidence to the contrary"); see also 38 C.F.R. § 3.1(q) 
(1998).  The Board would also point out that, in the absence 
of any medical evidence subsequent to May 1996, the revised 
criteria of Diagnostic Code 9203 are not for application in 
view of Rhodan v. West, supra.

Overall, then, the evidence of record supports an increased 
schedular evaluation of 50 percent, and no more, for the 
veteran's service-connected schizophrenia, paranoid type.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  While the veteran was hospitalized on several 
occasions during the first half of 1996, the Board observes 
that a temporary total evaluation under 38 C.F.R. § 4.29 
(1998) was assigned for the period from January 1, 1996 until 
February 1, 1996, and subsequent hospital reports do not 
reflect that his service-connected schizophrenia, paranoid 
type, has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  Rather, the record, as a whole, reflects that 
the assigned 50 percent evaluation fully contemplates the 
full extent of the veteran's social and industrial impairment 
as a result of his service-connected disability.  Again, the 
Board would point out that the veteran failed to report for a 
scheduled VA psychiatric examination.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation for schizophrenia, paranoid type, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

